Title: From James Madison to James Leander Cathcart, 21 June 1806
From: Madison, James
To: Cathcart, James Leander



Sir.
Dept. of State, June 21. 1806.

I have requested the Secretary of the Treasury to remit to you at the branch bank at Boston, two thousand dollars as a personal present to Mr. Mellimelli.  It is intended to make presents in money to his suite and servants, as noted on the next page.  Will you be pleased to ascertain from him, whether it would be most agreeable to have the money placed in his own hands for distribution or for us to distribute the portions allotted to those who remain in this City.  Instead of the Cattle & horses being sent, it seems best to add to the list of presents for the Bey, an equivalent in other acceptable articles, which the Ambassador may point out.  The Franklin will be ready to leave the Navy Yard in less than a week.
It is hoped that you have kept in view the separate presents for the Sapatapa.  Their amount may be two thousand dollars, or if you think a payment of one thousand dollars by Mr. Lear (who is to go to Tunis) would be acceptable and more politic; you may limit the purchase to one thousand. I am &c.

 James Madison


   List of the presents to the suite & Servants.
ToAli Hogia400Mahomet Choux300Mahomet Bel Hogia200Mustapha50Soliman50Hadji Mahomet140Three Blacks}each 20 Dols.60

